Name: Commission Regulation (EEC) No 1118/91 of 23 April 1991 amending the quantitative limits set by Council Regulation (EEC) No 4136/86 on common rules for imports of certain textile products originating in third countries
 Type: Regulation
 Subject Matter: Europe;  international trade;  leather and textile industries
 Date Published: nan

 No L 111 / 113 . 5 . 91 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1118/91 of 23 April 1991 amending the quantitative limits set by Council Regulation (EEC) No 4136/86 on common rules for imports of certain textile products originating in third countries Whereas these Agreed Minutes apply provisionally as from 15 April 1990 for Poland and Hungary and as from 15 November 1990 for Czechoslovakia in accordance, for the Community's part, with Council Decisions 90/508/EEC (6), 90/509/EEC 0 and 91 /20/EEC (8) ; Whereas it is appropriate, therefore, to amend the quanti ­ tative limits for certain categories listed in Annexes III and IV to Regulation (EEC) No 4136/86 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 71 /91 (2), and in particular Article 17 thereof, Whereas, pending the completion of the procedures necessary for their conclusion, the Agreements between the European Economic Community and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic on trade in textile products, initialled on 27 June 1986, 11 July 1986 and 19 June 1986 respectively, have been provisionally applied since 1 January 1987 in accordance, for the Community's part, with Council Decisions 87/300/EEC (3), 87/549/EEC (4), and 87/498/EEC (*) respectively ; Whereas these Agreements provide for the review of quantitative adjustments ; Whereas Poland, Hungary and Czechoslovakia accepted the offer of improved market access which the Commu ­ nity made on the basis of specific requests submitted by these countries under the Phare action plan ; whereas it was agreed, in Agreed Minutes of 19 March 1990 for Poland, 21 March 1990 for Hungary and 30 October 1990 for Czechoslovakia, to increase for 1990 and 1991 the EEC quantitative limits of a number of categories mentioned in Annex II to each of the aforementioned Agreements ; Article 1 The quantitative limits for certain categories listed in Annexes III and IV to Regulation (EEC) No 4136/86 shall be amended with respect to Poland, Hungary and Czechoslovakia in accordance with the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 15 April 1990 for Poland and Hungary and from 15 November 1990 for Czechoslo ­ vakia. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 April 1991 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 387, 31 . 12. 1986, p. 42. (2) OJ No L 9, 12. 1 . 1991 , p. 9 . (3) OJ No L 156, 16 . 6. 1987, p. 40 . (4) OJ No L 331 , 21 . 11 . 1987, p. 1 . f5) OJ No L 287, 9. 10 . 1987, p. 89. (6) OJ No L 285, 17. 10 . 1990, p. 22. O OJ No L 285, 17 . 10 . 1990, p. 26. (8) OJ No L 13, 18 . 1 . 1991 , p. 17. No L 111 / 12 Official Journal of the European Communities 3 . 5 . 91 ANNEX ANNEX III I |||| Annual Category Description (') Third countries Unit Years quantitative \ \ \\II limits 2 Woven fabrics of cotton Poland tonnes 1990 3 054 I ||II 1991 3 006 I Hungary  1990 2 806 IIIlII 1991 2 754 IICzechoslovakia II 1990 7417 ||| 1991 7 443 2(a) Of which : other than unbleached or bleached Poland tonnes 1990 1 087 I IIIl 1991 1 073 I Hungary II 1990 2 100 || 1991 2 092 3 Woven fabrics of synthetic fibres (discontinuous) Poland tonnes 1990 1 510 I IlII 1991 1 519 Hungary || 1990 841 I ||Il 1991 832 Czechoslovakia Il 1990 2 229 1991 ' 2 263 3(a) Of which : other than unbleached or bleached Poland tonnes 1990 1 161 \ II 1991 1 177 \ Czechoslovakia l I (F) II 1990 174 \ II 1991 178 \ (BNL) 1990 115 1991 118 4 Shirts , undervests, T-shirts and the like, knitted or Poland 1 000 pieces 1990 12 909 crocheted II 1991 13 152 \ Hungary 1990 3 403 1991 3 362 5 Pullovers Poland 1 000 pieces 1990 3 607 II 1991 3 644 Hungary 1990 3 049 1991 3 082 6 Woven trousers Poland 1 000 pieces 1990 1 210 1991 1 175 Hungary 1990 783 I l 1991 745 Czechoslovakia I 1990 1 112 1991 1 075 7 Blouses Hungary 1 000 pieces 1990 649 1991 624 (') The descriptions of goods are shown in this table in an abbreviated form. The complete description of the goods is shown in Annex I to Council Regula ­ tion (EEC) No 768/88 (OJ No L 84, 29. 3 . 1988 , p. 3). 3 . 5 . 91 Official Journal of the European Communities No L 111 / 13 Category Description of goods Third countries Unit Years Annual quantitative limits 8 Shirts, other than knitted or crocheted Poland Hungary Czechoslovakia 1 000 pieces 1990 1991 1990 1991 1990 1991 1 880 1 841 1 299 1 259 1 036 989 9 Woven terry fabrics and toilet linen Poland Czechoslovakia tonnes 1990 1991 1990 1991 1 365 1 373 854 848 12 Socks Poland Hungary 1 000 pairs 1990 1991 1990 1991 8 978 8 671 7 166 6 809 13 Men's or boys' underpants and briefs, knitted or crocheted Poland 1 000 pieces 1990 1991 8915 8 639 14 Men's or boys' woven overcoats Poland Hungary (UK) 1 000 pieces 1990 1991 1990 1991 695 700 175 181 15 Women's or girls' woven overcoats Poland Hungary 1 000 pieces 1990 1991 1990 1991 1 038 1 050 727 707 16 Suits and ensembles Poland Hungary 1 000 pieces 1990 1991 1990 1991 707 702 619 601 17 Jackets and blazers, other than knitted or crocheted Hungary 1 000 pieces 1990 1991 613 609 18 Bathrobes, etc. other than knitted or crocheted Poland tonnes 1990 1991 888 898 19 Handkerchiefs Hungary tonnes 1990 1991 434 442 Czechoslovakia 1 000 pieces 1990 1991 24 396 24 658 20 Bed linen, other than knitted or crocheted Poland Hungary tonnes 1990 1991 1990 1991 1 227 1 201 1 461 1 462 24 Pyjamas, nightdresses, knitted or crocheted Poland 1 000 pieces 1990 1991 2 625 2 602 26 Dresses Poland 1 000 pieces 1990 1991 2 607 2 589 No L 111 / 14 Official Journal of the European Communities 3 . 5 . 91 Category Description of goods Third countries Unit Years Annual quantitative limits 28 Trousers, knitted or crocheted Poland (F) 1 000 pieces 1990 1991 902 940 32 Woven pile fabrics Czechoslovakia tonnes 1990 1991 2712 2 806 32(a) Of which : Cotton corduroy Czechoslovakia tonnes 1990 1991 2 376 2 456 36 Woven fabrics of continuous artificial fibres Poland tonnes 1990 1991 2 735 2 782 Czechoslovakia tonnes 1990 1991 1 266 1 274 37 Woven fabrics of artificial staple fibres Poland tonnes 1990 1991 3 169 3 117 Czechoslovakia tonnes 1990 1991 2 256 2217 38(a) Knitted or crocheted synthetic curtain fabric Poland tonnes 1990 1991 1 840 1 876 69 Slips and petticoats Poland (FR) 1 000 pieces 1990 1991 635 652 73 Track suits Poland Hungary 1 000 pieces 1990 1991 1990 1991 1 009 1 009 941 934 76 Industrial clothing Hungary Czechoslovakia tonnes 1990 1991 1990 1991 848 851 995 1 004 90 Twine, cordage Czechoslovakia tonnes 1990 1991 2 172 2 207 91 Tents Hungary tonnes 1990 1991 552 544 110 Woven pneumatic mattresses Czechoslovakia tonnes 1990 1991 2 937 3 052 115 Flax or ramie yarn Poland tonnes 1990 1991 588 593 117 Woven fabrics of flax or ramie Poland Czechoslovakia tonnes 1990 1991 1990 1991 1 983 2 040 2 507 2 611 118 Toilet linen, table linen of flax or ramie Poland tonnes 1990 1991 1 331 1 370 3 . 5 . 91 Official Journal of the European Communities No L 111 /15 ANNEX IV Annual quantitative limits Category Description Third countries Member States Unit 1990 1991 2 Woven fabrics of cotton Poland tonnes Hungary tonnes D F I BNL UK IRL DK GR ES PT EEC D F I BNL UK IRL DK GR ES PT EEC D F I BNL UK IRL DK GR ES PT EEC 889 598 312 306 399 110 103 239 73 25 3 054 866 426 159 123 511 42 351 262 53 13 2 806 3 157 1 042 491 370 454 480 1 001 315 82 25 7 417 823 606 315 308 401 110 103 240 75 25 3 006 799 433 161 124 513 42 352 262 55 13 2 754 3 113 1 071 503 378 462 480 1 002 317 91 26 7 443 Czechoslovakia tonnes 2 (a Poland tonnesOf which : other than unbleached or bleached 237 247 68 69 133 83 32 176 33 9 1 087 573 294 76 68 470 32 303 245 31 217 248 69 70 135 83 32 176 34 9 1 073 552 298 79 70 473 32 303 245 32 D F I BNL UK IRL DK GR ES PT EEC D F I BNL UK IRL DK GR ES PT EEC Hungary tonnes 88 2 100 2 092 No L 111 / 16 Official Journal of the European Communities 3 . 5. Category Description Third countries Member States Unit Annual quantitative limits 1990 1991 3 Woven fabrics of synthetic fibres (discontinuous) Poland D F I tonnes 330 250 107 319 254 110 I BNL I 97 99 \ UK I 430 437 I IRL \ 112 112 I \ DK || 27 28 GR II 125 125 \ ES I 23 26 ||\ PT || 9 9 I EEC 1 510 1 519 Hungary D tonnes 193 176 I l F II 222 224 \ I Il 48 49 I \ BNL Il 58 59 l UK || 215 218 \ IRL II 5 5 \ Il DK 20 20 IlIl GR II 54 54 I \ ES II 22 23 \ \ PT || 4 4 || EEC 841 832 IICzechoslovakia D tonnes 1 330 1 327 IIII F li 299 306 IIII I II 92 97 IlII BNL 149 151 UK li 147 159 \ IRL li 20 20 li DK II 81 84 IIII GR II 61 62 IIII ES 40 46 II|| PT Il 10 11 EEC 2 229 2 263 3(a) Of which : other than unbleached or bleached Poland D F I tonnes 255 186 86 255 191 90 II BNL II 67 69 II|| UK II 347 350 II IRL II 88 88 II|| DK 24 25 I || GR II 84 84 \ ES l 18 19 Il| PT || 6 6 || EEC 1 161 1 177 liCzechoslovakia F 174 178 BNL \ 115 118 4 Shirts, undervests, T-shirts and the like , knitted or crocheted Poland D , F I 1 000 pieces 5 041 3 706 791 5018 3 749 864 IIII BNL II 502 534 IIII UK II 2239 2 304 IIII IRL II 60 64 II\ DK li 348 356 \ GR II 72 78 II ES II 102 131 PT 48 54 ||I EEC \ 12 909 13 152 3. 5. 91 Official Journal of the European Communities No L 111 / 17 Category Description Third countries Member States Unit Annual quantitative limits 1990 1991 4 (cont'd) Hungary D F I BNL 772 1 107 273 467 683 1 114 287 472 Il v UK II 520 533 \\li IRL \\ 10 11 IlII DK \ 182 183 I IlII GR II 21 22 \\\ ES 37 42 1 ||I PT 14 15 EEC 3 403 3 362 5 Pullovers Poland D 1 000 pieces 803 768 Illi F 826 852 \ I \ 361 380 l BNL 474 479 I IlII UK 863 873 Il IRL 26 27 I li DK 128 130 \ GR II 32 33 \ \ ES 68 75 ||I PT 26 27 EEC 3 607 3 644 Hungary D 762 727 F 991 1 017 l I II 386 403 \ BNL 283 287 II UK | 415 424 Illi IRL 26 27 \\\ DK li 105 107 \ GR II 25 26 IlII ES \ 42 49 \ ||li PT 14 15 EEC 3 049 3 082 6 Woven troussers Poland D 1 000 pieces 369 316 IlII F II 166 173 Il I Il 159 165 l BNL Il 222 223 i Il UK II 174 177I l IRL l 5 5 DK \ 29 29 Il GR Il 15 15 Ill ES II 59 60 PT 12 12 EEC 1 210 1 175 Hungary D 1 000 pieces 220 166 \ \ F 96 101 \ \ I 79 83 \ BNL l 184 186 UK 102 104 \ IRL 4 4 DK 41 42 GR 15 15 1 ES 30 32 PT 12 , 12 EEC 783 745 No L 111 /18 Official Journal of the European Communities 3 . 5 . 91 Category Description Third countries Member States Unit Annual quantitative limits 1990 1991 6 (cont 'd) Czechoslovakia D F I 1 000 pieces 470 133 114 418 139 119 I 1 BNL l 107 108 UK \ 150 151 | I IRL Il 9 9 IlI DK Il 35 35 | GR Il 19 19 ES || 62 64 FT \ 13 13 EEC 1 112 1 075 7 Blouses Hungary D 1 000 pieces 194 158 F Il 127 130 \ Il I II 114 117 l Il\ BNL II 29 31 l I UK II 97 99 l II IRL Il 3 3 II DK II 42 42 IIII GR Il 15 15 II ES Il 22 23 I || PT \ 6 6 EEC 649 624 8 Shirts, other than knitted or crocheted Poland D F I 1 000 pieces 827 155 107 771 160 111 l IlIl BNL Il 125 127 |||| UK Il 545 548 IlIl IRL 9 9 II|1 DK Il 26 26 IlIl GR Il 16 16 IlIl ES Il 58 61 || II 12 12 EEC 1 880 1 841 Hungary D 1 000 pieces 417 361 F 230 234 l I I 165 170 IlII BNL II 91 92 II UK I 293 296 I Il IRL II 6 6 II DK II 24 24 Il GR 19 19 ES 40 43 \ || PT 14 14 i / EEC 1 299 1 259 Czechoslovakia D F I 1 000 pieces 476 147 140 420 150 142 IIIl BNL II 46 46 IIIl UK II 108 111 IIIl IRL II 7 7 IIIl DK 43 43 Il GR II 20 20 Il ES 39 40 I Il PT Il 10 10 EEC 1 036 989 3 . 5. 91 Official Journal of the European Communities No L 111 /19 Category Description of goods Third countries Member States Unit Annual quantitative limits 1990 1991 9 Woven terry fabrics and toilet linen Poland D tonnes 387 367 II|| F \ 274 278 IIII I II 134 142 IIII BNL II 92 97 IIII UK II 300 307 IRL 5 5 | || DK II 111 111 II|| GR II 20 21 ||II ES II 33 35 I PT I 9 10 EEC 1 365 1 373 Czechoslovakia D tonnes 357 333 l | F 161 164 I ||\ I l 44 48 I II BNL || 88 89 IIII UK II 100 108 II IRL li 21 21 I II DK II 42 42 I GR II 13 13 ES li 25 27 |||| PT || 3 3 EEC 854 848 12 Socks Poland D 1 000 pairs 3 120 2 656 I || F Il 1 976 1 998 l Il I Il 1 091 1 131 IIII BNL II 381 402 IIII UK 717 763 || IRL 34 36 Il DK I 1 233 1 234 \ II GR Il 63 67 I || ES II 301 318 \ PT || 62 66 EEC 8 978 8 671 \ Hungary D 1 000 pairs 2 389 1 914 l Il F Il 1 061 1 093 IlIl I II 504 522 IlI BNL I 670 684 Il UK Il 617 644 l IRL 29 30 \\\\ DK 1 445 1 451 Il GR l 92 95 l ES 1 286 300 I PT 73 76 EEC 7 166 6 809 13 Men's or boys' underpants and briefs, knitted or crocheted Poland D ' F I 1 000 pieces 5 309 1 215 478 4814 1 269 512 \ BNL 371 398 UK 804 862 IRL l 29 31 i DK 237 246 GR 104 109 1 ES 301 326 PT 67 72 EEC 8915 8 639 No L 111 /20 Official Journal of the European Communities 3 . 5. 91 Category Description of goods Third countries Member States Unit Annual quantitative limits 1990 1991 14 Men's or boys' woven overcoats Poland D F I 1 000 pieces 225 137 59 212 140 63 IlIl BNL Il 127 128 Il UK I-I 95 102 IIIl IRL II 3 3 IlIl DK II 19 20 IlIl GR II 5 5 Il ES II 22 24 || PT || 3 3 EEC 695 700 I Hungary UK 1 000 pieces 175 181 15 Women's or girls' woven overcoats Hungary D 1 000 pieces 233 192 Il F II 123 127 IlIl I II 75 81 IlIl BNL II 79 80 Il UK II 138 143 Il IRL 3 3 IlIl DK 20 21 Il GR \\ 10 10 Il ES II 37 40 PT || 9 10 1 EEC 727 707 16 Suits and ensembles Poland D 1 000 pieces 212 188 I Il F Il 118 123 Il I Il 70 75 IIIl BNL II 56 60 I IIIl UK Il 175 177 l II IRL Il 3 3 Il DK Il  20 20 \ Il GR || 10 10 IlIl ES Il 37 40 \ Il PT || 6 6 EEC 707 702 Hungary D 1 000 pieces 130 104 Il F I 63 66 I I 54 56 || BNL II 180 181 UK I 142 143 \ IRL I 3 3 \ DK 17 17 \ GR || 7 7 \ ES Il 18 19 I PT 5 5 &gt; EEC 619 601 17 Jackets and blazers, other than knitted or crocheted Hungary D F I 1 000 pieces 166 84 70 152 88 73 l \ BNL 80 80 \ I UK 150 151 \ l IRL 4 4 \ DK \ ' 17 17 \ GR I 10 10 l \ ES I 28 30 PT \ 4 4 I EEC 613 609 3 . 5. 91 Official Journal of the European Communities No L 111 /21 Category Description of goods Third countries Member States Unit Annual quantitative limits 1990 1991 18 Bathrobes, etc. other than knitted or crocheted Poland D F I tonnes 288 208 61 269 212 68 li BNL II 51 56 I IIIl UK 179 187 IIII IRL II 3 3 IIII DK I 51 51 IIII GR I 12 13 \ ES 28 , 31 PT I 7 8 EEC 888 898 19 Handkerchiefs Hungary D F I tonnes 145 41 41 142 44 42 IIII BNL 28 30 \ UK 75 79 l IRL II 1 1 I li DK 38 38 Il\\ GR li 55 55 lili ES II 9 10 || PT li 1 1 EEC 434 442 Czechoslovakia D 1 000 pieces 8 923 8 786 \\ F li 2417 2 534 IIII I 3 664 3 730 I BNL II 4502 4 506 II UK 2 966 3 104 IIIl IRL \\ 141 148 \ I DK II 748 759 IIIl GR Il 236 248 ' \ ES \ 608 644 |||| PT || 191 199 EEC 24 396 24 658 20 Bed linen, other than knitted or crocheted Poland i ¢ D F I tonnes 438 186 83 391 192 86 IlI-I BNL Il 57 59 Il\ UK \ 173 181 \ IRL 4 4 I DK 223 223 \ \ GR I 18 18 ES Il 36 38 I PT 9 9 EEC 1 227 1 201 I Hungary D tonnes 658 612 l \ F 105 116 l I 172 182 \ \ BNL 67 74 l UK 285 296 \ IRL \ 8 9 DK 89 89 l GR 16 17 ES 50 55 PT l 11 12 EEC 1 461 1 462 No L 111 /22 Official Journal of the European Communities 3 . 5. 91 Category Description of goods Third countries Member States Unit Annual quantitative limits 1990 1991 24 Pyjamas, nightdresses, knitted or crocheted Poland D F I BNL 1 000 pieces 748 535 264 206 663 541 281 218 \ UK II 560 574 IRL Il 21 22 Il DK \ 125 125 II\ GR 36 38 Il ES 105 113 II PT 1 25 27 EEC 2 625 2 602 26 Dresses Poland D F I 1 000 pieces 979 426 346 891 438 357 l Il BNL \ 256 262 Il UK II 388 415 \ IRL Il 13 14 \ DK Il 41 43 \ GR Il 33 35 l ES II 103 110 ||II PT Il 22 24 EEC 2 607 2 589 28 Trousers, knitted or crocheted Poland F 1 000 pieces 902 940 32 Woven pile fabrics Czechoslovakia D tonnes 701 712 ' IlIl F 303 327 IlIl I 534 538 Il BNL II 171 185 Il UK II 474 505 \ IRL II 94 94 Il DK II 285 286 Il GR II 56 56 \ \ ES II 78 85 II PT II 16 18 EEC 2 712 2 806 32(a) Of which : cotton corduroy Czechoslovakia D tonnes 606 617 IlIl F II 249 267 \ Il I II 511 513 Il BNL I-I 158 170 \ UK II 369 398 \ IRL II 84 84 DK 264 266 Il GR 54 54 Il ES 66 71 II|| PT \ 15 16 EEC 2 376 2 456 36 Woven fabrics of continuous artificial fibres Poland D F I tonnes 930 546 316 910 554 333 \ l Il BNL 251 258 \ \ UK 420 445 \ IRL \ 23 24 DK 88 91 GR 72 72 l ES I 68 73 I PT 21 22 I \ EEC 2 735 2 782 3 . 5. 91 Official Journal of the European Communities No L 111 /23 Category Description of goods Third countries Member States Unit Annual quantitative limits 1990 1991 36 (cont 'd) Czechoslovakia D F I BNL tonnes 509 172 77 136 483 181 82 139 IIII UK II 180 193 IRL li 8 8 I Il DK II 41 42 \ l GR li 39 39 III ES I 96 99 PT 8 8 EEC 1 266 1 274 37 Woven fabrics of artificial staple fibres Poland D F I tonnes 959 476 639 857 490 641 l I BNL 306 314 IIIl UK \\ 447 464 IRL II 73 73 IIIl DK 62 64 !! GR 55 55 IlII ES II 114 120 PT || 38 39 EEC 3 169 3 117 \ Czechoslovakia D tonnes 1 414 1 304 I F 179 198 IIIl I 97 106 BNL II 74 81 I Il UK 275 300 \\ IRL 19 20 IIIl DK Il 54 57 \ GR \\ 73 73 IIIl ES 53 58 Pf 18 20 EEC 2 256 2217 38(a) Knitted or crocheted synthetic curtain fabric Poland D F I tonnes 550 329 236 553 335 243 I Il BNL Il 202 204 l \ UK II 367 379 \ IRL Il 14 14 l I DK \ 68 70 \ GR Il 21 22 I I ES 38 41 \ \ PT 15 15 EEC 1 840 1 876 69 Slips and petticoats Poland F 1 000 pieces 635 652 73 Track suits Poland D 1 000 pieces 289 257 F 353 355 I \ 87 95 BNL 62 68 \ UK I 138 150 \ IRL 5 5 \ DK 23 24 GR 15 15 ES 33 36 PT 4 4 EEC 1 009 1 009 No L 111 /24 Official Journal of the European Communities 3 . 5. 91 Category Description of goods Third countries Member States Unit Annual quantitative limits 1990 1991 73 (cont'd) Hungary D F I tonnes 303 122 118 269 131 123 \ I BNL \ 98 100 \ \ UK I 209 215 l \ IRL \ 5 5 \ DK II 22 23 Il\ GR l 15 15 Il\ ES 43 47 \ \ PT 6 6 EEC 941 934 76 Industrial clothing Hungary D tonnes 339 314 \ F \ 84 92 I Il I Il 62 68 IIIl BNL II 187 188 I Il UK I 104 113 IlIl IRL li 2 2 Il DK 25 26 l IIIl GR II 15 15 Il ES Il 26 29 l.\ \ PT \ 4 4 EEC 848 851 Czechoslovakia D tonnes 425 398 IlIl F Il 112 120 \ Il I Il 97 104 IIIl BNL \\ 81 86 UK \\ 172 183 \ IRL II 8 8 IIII DK II 27 28 IIII GR 19 19 IIII ES II 47 50 I PT li 7 8 EEC . 995 1 004 90 Twine, cordage Czechoslovakia D tonnes 1 329 1 293 II\\ F 192 209 » I li 168 182 I IIII BNL \\ 157 170 IIII UK li 184 200 IIII IRL II 10 11 IIIl DK \\ 38 41 liI GR II 31 32 || ES II 52 57 I || PT \ 11 12 EEC 2 172 2 207 91 Tents Hungary D tonnes 107 86 IIII F 52 56 IIII I II 157 158 IIIl BNL II 30 32 \ UK II 132 135 ||II IRL II 2 2 | ||II DK I-I 13 14 I II GR 26 26 I ES II 26 28 \ PT \ 7 7 EEC 552 544 3. 5. 91 Official Journal of the European Communities No L 111 /25 Category Description of goods Third countries Member States Unit Annual quantitative limits 1990 1991 110 Woven pneumatic mattresses Czechoslovakia D tonnes 918 913 F \ 284 317 \ I 550 558 || BNL Il 359 366 IIII UK Il 446 498 IIIl IRL || 22 23 IIIl DK II 76 80 IIIl GR Il 42 44 Il ES li 224 235 PT || 16 18 EEC 2 937 3 052 115 Flax or ramie yarn Poland D tonnes 241 236 I F II 61 63 \ I I I II 66 69 BNL II 50 51 I Il UK II 80 83 I II IRL II 4 4 I II DK Il 38 38 IIII GR II 10 10 IIII ES Il 29 30 I || PT I 9 9 EEC 588 593 117 Woven fabrics of flax or ramie Poland D tonnes 671 665 || F Il 235 254 ||II I Il 267 275 || BNL Il 86 92 IIIl UK Il 279 300 IIII IRL . Il 11 12 ||II DK Il 290 291 IIII GR II 39 39 IIII ES II 77 83 I || PT II 28 29 EEC 1 983 2 040 Czechoslovakia D tonnes 476 503 \ \ F II 183 203 I Il I Il 342 353 I Il BNL II 507 509 Il UK Il 436 465 | Il IRL II 186 187 \ Il DK Il 139 140 IlIl GR || 80 80 ! IIIl ES || 127 138 Il PT || 31 33 EEC 2 507 2611 118 Toilet linen, table linen of flax or ramie Poland D F I BNL tonnes 449 290 218 70 451 294 221 76 | Il UK II 193 208 Il IRL II 7 8 | DK II 24 26 || GR || 15 16 Il\ ES 52 56 PT 13 14 EEC 1 331 1 370'